DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 2, and 4, “one or more resiliency groups” is recited in the third line, “a second resiliency group” is recited in the eleventh line, “a first resiliency group” is recited in the thirteenth line” and “a second resiliency group” is recited in the thirteenth line. Reciting two ‘second resiliency groups’ makes subsequent recitations in claims 2 and 4 indefinite as it is unclear unto which they are referring. Additionally, it is unclear if ‘a first resiliency group’ is referring to the established ‘one or more resiliency groups.’

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-9, 14, 15, and 20 with an earliest effective filing date of 6/11/17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng (U.S. Publication No. 2006/0059306 published on 3/16/06).
	With respect to claim 1, the Tseng reference teaches a method comprising: 
establishing one or more resiliency groups for a storage system (various stripe groups are maintained in the source RAID set [paragraph 63 and item 710 from Figures 7a-7c]), the one or more resiliency groups comprising a subset of a plurality of blades of the storage system (each stripe group comprises various disks [Figures 7a-7c]) and formable into a plurality of write groups comprising a subset of the plurality of blades of the resiliency group (each strip group has various data stripes written to it [Figures 7a-7c and paragraph 63]);
writing data stripes within a write groups (each strip group has various data stripes written to it [Figures 7a-7c and paragraph 63]), the plurality of blades having computing resources and storage memory (the disks have memory and various computing resources [Figures 2, 7a-7c, and paragraph 41]);
forming a second resiliency group in response to a change in geometry of the storage system (adding a disk creates a new stripe group [Figure 7b and paragraphs 63-65]; in the example of Figure 7b, stripe group 0 contains stripes 0, 1, and parity when there are three disks and when a fourth is added a new stripe group 0 is created that contains stripes 0, 1, 2, and parity); and
transferring data from a first resiliency group to a second resiliency group, responsive to the change in geometry of the storage system (when adding a new disk, stripe 2 is transferred from stripe group 1 to stripe group 0 [Figure 7b and paragraphs 63-65]).
With respect to claim 2, the Tseng reference teaches all of the limitations of claim 1 as described above. In addition, the Tseng reference teaches that the data from the first resiliency group comprises at least one data stripe in the first resiliency group, as a previous version resiliency group, that is split across the second resiliency group and a third resiliency group, as current version resiliency groups, prior to the transferring (when adding a disk to the RAID set, data stripes from one stripe group can be split across two stripe group for the transferred data [Figures 7a-7c and paragraphs 63-65]).
With respect to claim 7, the Tseng reference teaches all of the limitations of claim 1 as described above. Additionally, the Tseng reference teaches retiring a previous version resiliency group, responsive to transferring all data of the previous 
With respect to claim 8, the limitations of claim 8 are merely the tangible, non-transitory, computer-readable media embodiment of claim 1 and claim 8 recites no further significant limitations therein. Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 and claim 8 is likewise rejected on that same basis.
With respect to claim 9, the limitations of claim 9 are merely the tangible, non-transitory, computer-readable media embodiment of claim 2 and claim 9 recites no further significant limitations therein. Therefore, the limitations of claim 9 are rejected in the analysis of claim 2 and claim 9 is likewise rejected on that same basis.
With respect to claim 14, the limitations of claim 14 are merely the storage system embodiment of claim 1 and claim 14 recites no further significant limitations therein. Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 and claim 14 is likewise rejected on that same basis.
With respect to claim 15, the limitations of claim 15 are merely the storage system embodiment of claim 2 and claim 15 recites no further significant limitations therein. Therefore, the limitations of claim 15 are rejected in the analysis of claim 2 and claim 15 is likewise rejected on that same basis.
With respect to claim 20, the limitations of claim 20 are merely the storage system embodiment of claim 7 and claim 20 recites no further significant limitations .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 10-13, and 16-19 with an earliest effective filing date of 6/11/17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (U.S. Publication No. 2006/0059306 published on 3/16/06) in view of Hayes et al. (U.S. Publication No. 2015/0356005 published on 12/10/15).
	With respect to claim 3, the Tseng reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite distributing a plurality of 
	With respect to claim 4, the Tseng reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite that reassigning blades of the first resiliency group to the second resiliency group and a third resiliency group, responsive to a blade being added to the storage system. The Hayes reference teaches reassigning blades of the first resiliency group to the second resiliency group and a third resiliency group (a storage node group can be partitioned into two groups [paragraph 44]), responsive to a blade being added to the storage system (the system topology automatically reconfigures [paragraph 56]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tseng with the automatic reconfiguration of Hayes. Such a 
	With respect to claim 5, the Tseng reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite determining a quorum group of blades for a bootup process that includes a specific blade, wherein the quorum group comprises one of a current version resiliency group or the current version resiliency group merged with a previous version resiliency group. The Hayes reference teaches determining a quorum group of blades for a bootup process that includes a specific blade, wherein the quorum group comprises one of a current version resiliency group or the current version resiliency group merged with a previous version resiliency group (a storage node group is operating when a valid quorum is formed [paragraph 45]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tseng with the quorum set of Hayes. Such a modification would have made the system more desirable to users by ensuring a redundancy level for a storage cluster (Hayes paragraph 45).
	With respect to claim 6, the Tseng reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite determining a witness group, as at least a subset of a first resiliency group of the storage system; determining placement of a plurality of authorities in the plurality of blades, by at least one of the blades in the witness group, responsive to receiving a majority vote from the plurality of blades; and accessing data in one or more resiliency groups, by the plurality of authorities. The Hayes reference teaches determining a witness group, as at least a subset of a first resiliency group of the storage system (storage nodes may act as witnesses using 
With respect to claim 10, the limitations of claim 10 are merely the tangible, non-transitory, computer-readable media embodiment of claim 3 and claim 10 recites no further significant limitations therein. Therefore, the limitations of claim 10 are rejected in the analysis of claim 3 and claim 10 is likewise rejected on that same basis.
With respect to claim 11, the limitations of claim 11 are merely the tangible, non-transitory, computer-readable media embodiment of claim 4 and claim 11 recites no further significant limitations therein. Therefore, the limitations of claim 11 are rejected in the analysis of claim 4 and claim 11 is likewise rejected on that same basis.
With respect to claim 12, the limitations of claim 12 are merely the tangible, non-transitory, computer-readable media embodiment of claim 5 and claim 12 recites no further significant limitations therein. Therefore, the limitations of claim 12 are rejected in the analysis of claim 5 and claim 12 is likewise rejected on that same basis.
With respect to claim 13, the limitations of claim 13 are merely the tangible, non-transitory, computer-readable media embodiment of claim 6 and claim 13 recites no further significant limitations therein. Therefore, the limitations of claim 13 are rejected in the analysis of claim 6 and claim 13 is likewise rejected on that same basis.
With respect to claim 16, the limitations of claim 16 are merely the storage system embodiment of claim 3 and claim 16 recites no further significant limitations therein. Therefore, the limitations of claim 16 are rejected in the analysis of claim 3 and claim 16 is likewise rejected on that same basis.
With respect to claim 17, the limitations of claim 17 are merely the storage system embodiment of claim 4 and claim 17 recites no further significant limitations therein. Therefore, the limitations of claim 17 are rejected in the analysis of claim 4 and claim 17 is likewise rejected on that same basis.
With respect to claim 18, the limitations of claim 18 are merely the storage system embodiment of claim 5 and claim 18 recites no further significant limitations therein. Therefore, the limitations of claim 18 are rejected in the analysis of claim 5 and claim 18 is likewise rejected on that same basis.
With respect to claim 19, the limitations of claim 19 are merely the storage system embodiment of claim 6 and claim 19 recites no further significant limitations therein. Therefore, the limitations of claim 19 are rejected in the analysis of claim 6 and claim 19 is likewise rejected on that same basis.

Response to Arguments
Applicant's arguments filed 11/6/20 on pages 7-8 have been fully considered but they are not persuasive. Applicant argues that the amended limitations of the independent claims are not taught by the Tseng reference. The Examiner respectfully disagrees. As described above in the rejection of the claims, the Tseng reference teaches all of the limitations of the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRIS E MACKES/Primary Examiner, Art Unit 2153